DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-2 & 4-5 are pending and rejected.
Claims 3 & 6 are canceled.
Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding Claim 1, Claim 1 recites the limitation “the material diameter constraint die” on Line 10 & Lines 14-15. Examiner kindly requests these two recitations of the limitation be changed to “the material outer diameter constraint die [emphasis added]” to be consistent with all other recitation of said constraint die.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 & 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation “a largest diameter of external teeth of a gear” on Lines 10-11. It is unclear whether this “gear” is the same gear as the gear previously recited on Line 1 or a separate different gear. For the purpose of examination, “a largest diameter of external teeth of a gear” is being interpreted as “a largest diameter of external teeth of the gear”.
Regarding Claim 1, Claim 1 recites the limitation “forging the material into the gear having external teeth” on Line 17. It is unclear whether these “external teeth” are the same external teeth previously recited on Lines 10-11 & 15 or separate different external teeth. For the purpose of examination, “forging the material into the gear having external teeth” is being interpreted as “forging the material into the gear having the external teeth”.
Regarding Claim 1, Claim 1 recites the limitation “teeth are carved on the material” on Line 23. It is unclear whether these “teeth” are the same teeth as the external teeth previously recited on Lines 10-11, 15, 17 & 19 or separate different teeth. For the purpose of examination, “teeth are carved on the material” is interpreted as “the external teeth are carved on the material”.
Regarding Claim 4, Claim 4 recites the limitation “teeth are carved on the material” on Line 14. It is unclear whether these “teeth” are the same teeth as the external teeth previously recited on Lines 2 & 7-8 or separate different teeth. For the purpose of examination, “teeth are carved on the material” is interpreted as “the external teeth are carved on the material”.
Regarding Claims 2 & 5, Claims 2 & 5 are rejected as they depend from claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 & 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamaru et al. (hereinafter "Kanamaru") (U.S. 4,924,690) in view of Roger (U.S. 3,828,628).
Regarding Claim 1, Kanamaru discloses a method for forging a gear (Fig. 9, a method for plastically forming a helical gear 117; Col. 2, Lines 15-23), the method comprising:
providing a material outer diameter constraint die (Fig. 7, a container 102; Col. 10, Lines 32-33) disposed above a teeth profile die (Fig. 7, a die 103; Col. 10, Lines 32-33) for constraining an outer diameter of a material before the material is pushed into a molding space of the teeth profile die (Fig. 7, the container 102 contains a metal material blank 105 before the metal material blank 105 is pushed into a cylindrical bore 131 of the die 103; Col. 10, Lines 30-37), wherein an inner diameter of the material outer diameter constraint die is smaller than a largest diameter of external teeth of the gear (Figs. 7 & 9, a diameter of the cylindrical bore 131 of the die 103 is larger than a diameter of a material insertion bore 102a of the container 102 which defines a largest diameter of helical teeth 117a of the helical gear; Col. 10, Lines 55-59 & Col. 12, Lines 49-51);
pushing the material into the molding space of the teeth profile die through the material outer diameter constraint die from one side of the teeth profile die for molding the external teeth by a punch 
forging the material into the gear having the external teeth in the molding space of the teeth profile die (Fig. 9, the helical gear 117 having the helical teeth 117a is plastically formed in the cylindrical bore 131 of the die 103; Col. 2, Lines 15-23 & Col. 12, Lines 49-51); and
after the pushing, discharging the gear having the external teeth formed thereon from another side of the teeth profile die by the punch (Fig. 9, the cylindrical punch 113 pushes the helical gear 117 out of a bottom side of the die 103; Col. 12, 45-54).
Kanamaru fails to explicitly disclose wherein a teeth profile shape of the teeth profile die is carved on an inner peripheral surface of the material outer diameter constraint die such that, when the material passes through the material outer diameter constraint die, the external teeth are carved on the material at an outer side in a radial direction of the forged gear.
However, Roger, in the art of gear forging, teaches a gear forging apparatus (an apparatus; see Fig. 1) comprising:
a first die (Fig. 2, a top die element 33; Col. 5, Lines 29-32) disposed above a second die (Fig. 2, the top die element 33 is disposed above a middle die element 29; Col. 5, Lines 29-32); and
wherein a teeth profile shape of the second die is carved on an inner peripheral surface of the first die (the top die element 33 and the middle die element 29 have a toothed inner peripheral surface; see Fig. 4) such that, when a material passes through the first die, external teeth are carved on the material at an outer side in a radial direction of a forged gear (Figs. 3 & 4, a billet 1 exiting the top die element 33 have teeth 27 formed in a radial direction; Col. 5, Lines 20-35).
The advantage of the teethed inner peripheral surface of the first die is to gradually form the gear teeth to prevent rounded teeth edges as the material passes from the first die to the second die (Roger; Col. 2, Lines 10-25).

Regarding Claim 2, Kanamaru, as previously modified by Roger, discloses the method for forging a gear according to Claim 1. Kanamaru further discloses wherein the inner diameter of the material outer diameter constraint die is greater than a pitch circle diameter of the gear (the diameter of the material insertion bore 102a of the container 102 is larger than the pitch diameter of the helical gear 117 —wherein the pitch diameter is roughly halfway between an outer diameter of the gear and a root diameter of gear; see Fig. 7).
Regarding Claim 4, Kanamaru discloses an apparatus for forging a gear (Fig. 7, a helical gear extruding die unit 101; Col. 10, Lines 30-31) comprising:
a teeth profile die (Fig. 7, a die 103; Col. 10, Lines 32-33) for molding external teeth of a gear (Fig. 9, helical teeth 117a of a helical gear 117; Col. 12, Lines 49-51);
a material outer diameter constraint die (Fig. 7, a container 102; Col. 10, Lines 32-33) provided on one side of the teeth profile die (the container 102 is on a top side of the die 103; see Fig. 7) and configured to constrain an outer diameter of a material to be forged into the gear (Fig. 7, the container 102 constrains an outer diameter of a metal material blank 105 to be forged into a helical gear 117; Col. 10, Lines 34-36); and
a punch (Fig. 7, a cylindrical punch 113; Col. 11, Lines 45-49) configured to push the material, the outer diameter of which has been constrained by the material outer diameter constraint die, into a molding space of the teeth profile die from the one side of the teeth profile die (Fig. 7, the cylindrical punch 113 pushes the metal material blank 105 into a top side of a cylindrical bore 131 of the die 103; 
wherein an inner diameter of the material outer diameter constraint die is smaller than a large diameter of a teeth profile of the gear (Fig. 7, a diameter of the cylindrical bore 131 of the die 103 is larger than a diameter of a material insertion bore 102a of the container 102; Col. 10, Lines 55-59).
Kanamaru fails to explicitly disclose wherein a teeth profile shape of the teeth profile die is carved on an inner peripheral surface of the material outer diameter constraint die such that, when the material passes through the material outer diameter constraint die, the external teeth are carved on the material at an outer side in a radial direction of the forged gear.
However, Roger, in the art of gear forging, teaches a gear forging apparatus (an apparatus; see Fig. 1) comprising:
a first die (Fig. 2, a top die element 33; Col. 5, Lines 29-32) disposed above a second die (Fig. 2, the top die element 33 is disposed above a middle die element 29; Col. 5, Lines 29-32); and
wherein a teeth profile shape of the second die is carved on an inner peripheral surface of the first die (the top die element 33 and the middle die element 29 have a toothed inner peripheral surface; see Fig. 4) such that, when a material passes through the first die, external teeth are carved on the material at an outer side in a radial direction of a forged gear (Figs. 3 & 4, a billet 1 exiting the top die element 33 have teeth 27 formed in a radial direction; Col. 5, Lines 20-35).
The advantage of the teethed inner peripheral surface of the first die is to gradually form the gear teeth to prevent rounded teeth edges as the material passes from the first die to the second die (Roger; Col. 2, Lines 10-25).

Regarding Claim 5, Kanamaru, as previously modified by Roger, discloses the apparatus for forging a gear according to Claim 4. Kanamaru further discloses wherein the inner diameter of the material outer diameter constraint die is greater than a pitch circle diameter of the gear (the diameter of the material insertion bore 102a of the container 102 is larger than the pitch diameter of the helical gear 117 —wherein the pitch diameter is roughly halfway between an outer diameter of the gear and a root diameter of gear; see Fig. 7).
Response to Arguments
Applicant’s arguments, see Page 5, filed October 23, 2020, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1-2 & 4-5 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 1-2 & 4-5 has been withdrawn. 
Applicant's arguments, see Pages 5-8, filed October 23, 2020, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-2 & 4-5 have been fully considered but they are not persuasive.
In regards to Applicant’s argument that Roger does not disclose or suggest wherein a teeth profile shape of the teeth profile die is carved on an inner peripheral surface of the material outer diameter constraint die such that, when the material passes through the material outer diameter constraint die, teeth are carved on the material at an outer side in a radial direction of the forged gear, Examiner respectfully disagrees. As detailed above, Roger teaches wherein a teeth profile shape of a second die is carved on an inner peripheral surface of a first die such that, when a material passes through the first die, external teeth are carved on the material at an outer side in a radial direction of a forged gear.
Examiner acknowledges that an inner diameter of the Roger die 33 is not smaller than a largest diameter of the Roger die 31 and therefore does not constrain the outer diameter of the material similar to the material outer diameter constraint die of Claim 1. This particular limitation of Claim 1, however, was disclosed by Kanamaru, as detailed above, and did not rely on the teachings of Roger. Roger taught that including a teethed inner peripheral surface of every gear used in forging a gear, not just one, as disclosed by Kanamaru, prevents rounded teeth edges. Therefore the combination of Kanamaru and Rogers does disclose wherein a teeth profile shape of the teeth profile die is carved on an inner peripheral surface of the material outer diameter constraint die such that, when the material passes through the material outer diameter constraint die, teeth are carved on the material at an outer side in a radial direction of the forged gear.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725